DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  claims 17 and 18 are duplicate claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 9-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Galleher (2,875,759).

a thin section (portion of face engaging portion 4 without cells 10 as thin section) comprising a first thickness, the thin section (i.e. 9, 11) being located in a region (11) of the cushion configured to contact a patient’s chin in use (as shown, the chin region 11 does not include the thick check regions/cells 10 and are thus relatively thinner; col. 2 lines 23-35, 65-70) , and a pair of lateral portions (i.e. middle regions of portions 10) comprising a second thickness that is greater than the first thickness (as shown, cheek regions 10 are thicker than the chin region 11; col. 2 lines 30-35, 65-70); the pair of lateral portions(10)  being positioned on respective lateral sides of the thin section (as shown, cheek regions/cells are located on lateral sides of the nasal bridge and chin regions).
Regarding claim 2, Galleher discloses the upper portion comprises an upper thin region (9).
Regarding claim 3, Galleher discloses the upper thin region (9) is arcuate in shape (as shown, the nasal bridge region 9 includes a round curve as arc).
Regarding claim 4, Galleher discloses the upper thin region (9) and the thin section (portion of face engaging portion 4 without cells 10 as thin section, i.e. 11) are more flexible and configured to be collapsible to a greater degree when a force is placed against the cushion relative to other portions of the cushion (as shown, nasal bridge and chin regions do not include the cheek/cells 10 and are thus more flexible and collapsible due to reduced material thickness; 
Regarding claim 5, Galleher discloses the upper thin region (9) comprises the first thickness (as shown the nasal bridge region 9 includes the thickness of the face-engaging portion 4 that does not include cells 10).
Regarding claim 6, Galleher discloses a pair of intermediate portions (i.e. side of nose/upper check regions) that extend from the upper portion (9) to the pair of lateral portions (10) of the lower portion and define lateral sides of the at least one opening (col. 2 lines 30-35 disclose the upper check portion extend downwardly towards the middle portions of check regions 10).
Regarding claim 7, Galleher discloses the pair of intermediate portions (side of nose/upper cheek regions) comprises the second thickness (as shown the upper cheek regions include the thickness of cells 10).
Regarding claim 9, Galleher discloses a cushion (1) for a breathing assistance apparatus (i.e. inhaler), the cushion (1) comprising: a lower sealing portion (bottom) located below a lowermost extent of at least one opening (central facial opening), the lower sealing portion comprising: a central section (i.e. chin section 11) comprising a first thickness, the central section (i.e. chin section 11) being located in a region of the cushion configured to contact a patient’s chin in use, and a pair of lateral sections (i.e. lower side  regions 10) comprising a second thickness that is greater than the first thickness (as shown, lower side regions include cells 10 and are thicker than the nasal and chin regions which do not include the cells 10), the pair of lateral sections (lower side regions) being positioned laterally outward from the central 
Regarding claim 10, Galleher discloses wherein the upper sealing portion (top) comprises a thin bridge section (central apex region) comprising a third thickness that is less than the second thickness (as shown, the central apex region does not include the cells 10 and is thus thinner than the second thickness).
Regarding claim 11, Galleher discloses an outer edge (outer edge).
Regarding claim 12, Galleher discloses the thin bridge section (central apex) is positioned near the outer edge of the cushion (as shown, the central apex is positioned near the top outer edge).
Regarding claim 13, Galleher discloses the thin bridge section (central apex) and the central section (11) are more flexible and configured to be collapsible to a greater degree when a force is placed against the cushion relative to other portions of the cushion (as shown, nasal bridge and chin regions do not include the cheek/cells 10 and are thus more flexible and 
Regarding claim 14, Galleher discloses the thin bridge section is arcuate in shape (as shown, the central apex includes a round curve as arc).
Regarding claim 15, Galleher discloses the thin bridge section (central apex) is located at an apex of the upper sealing portion (9).
Regarding claim 16, Galleher discloses the second thickness of the pair of intermediate portions (side regions 10) terminates prior to the thin bridge section (as shown, the cell portion 10 extend down on the sides; col. 2 lines 29-33).
Regarding claim 17, Galleher discloses the second thickness of the pair of intermediate portions (side regions 10) extends to corresponding sides of the upper sealing portion (col. 2 lines 29-34).
Regarding claim 18, Galleher discloses the second thickness of the pair of intermediate portions (side regions 10) extends to corresponding sides of the upper sealing portion (col. 2 lines 29-34).
Regarding clam 19, Galleher discloses the upper sealing portion (top), the lower sealing portion (bottom), and the pair of intermediate portions (sides) comprises a face-contacting portion (4) that is configured to contact the patient’s face in use.
Regarding claim 20, Galleher discloses the face-contacting portion (4) is continuous (as shown, the cushion 1 including face contacting portion 4 is continuous).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galleher in view of Lithgow (2004/0118406).
Regarding claim 8, Galleher discloses the cushion can be made from rubber (col. 2 line 14) but does not specifically disclose silicone.  However, Lithgow teaches the cushion can be made from silicone ([0139] lines 1-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cushion of Galleher from silicone as taught by Lithgow to provide the advantage of enhanced skin compatibility being less likely to cause allergic reactions.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785